Citation Nr: 1534848	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



ISSUE

Entitlement to an initial rating in excess of 20 percent for hypogonadism with osteopenia associated with loss of right testicle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to October 1969, from December 1972 to June 1973, and from October 1986 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for hypogonadism with osteopenia associated with the loss of right testicle, and assigned an initial disability rating of 20 percent, retroactively effective from February 6, 2004.  Due to the Veteran's relocation, jurisdiction over this appeal was transferred to the RO in St. Petersburg, Florida.

In October 2014, the Board remanded this matter in order to obtain VA treatment records dated since October 2009, and to schedule the Veteran for a VA examination to evaluate the severity of his service-connected disability.  The record reflects that current VA treatment records were obtained and the Veteran underwent a VA examination in October 2014; thus, there was substantial compliance with the October 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Prior to promulgation of a decision in this appeal, the Veteran indicated in writing he wished to withdraw the appeal for an initial rating in excess of 20 percent for hypogonadism with osteopenia associated with loss of right testicle.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2014 written statement, the Veteran indicated he no longer wished to pursue this appeal for a rating increase concerning hypogonadism with osteopenia and that he was satisfied with all the current disability ratings.  The Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, and withdrawal may be made by the veteran or his representative.  38 C.F.R. §§ 20.202, 20.204.  As the Veteran has withdrawn the appeal; there are no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for a higher initial rating for hypogonadism with osteopenia associated with loss of right testicle is dismissed.






____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


